              Case 2:20-cv-02217-SRB Document 10 Filed 01/28/21 Page 1 of 3



1    David Matthew Haynie
     Texas Bar No. 24087692
2
     Ashley M. Pileika
3    New York Bar No. 974605
     FORESTER HAYNIE PLLC
4    400 North Saint Paul St., Suite 700
     Dallas, TX 75201
5
     P: 214-210-2100 | F: 214-346-5909
6    matthew@foresterhaynie.com
     apileika@foresterhaynie.com
7
     Damon J. Baldone
8
     Louisiana Bar Roll No. 21997
9    DAMON J. BALDONE & ASSOCIATES
     162 New Orleans Blvd.
10   Houma, LA 70364
     P: 985-868-3427
11
     F: 985-872-2319
12   damon@baldonelaw.com

13   Attorneys for Plaintiff Jane Doe
14

15                          IN THE UNITED STATES DISTRICT COURT

16                               FOR THE DISTRICT OF ARIZONA
17
     JANE DOE, an individual,
18
                   Plaintiff,
19
                   v.                          Case No.: 2:20-cv-02217-SRB
20

21
     GORDON SUMNER, a/k/a STING, an
     individual, THE POLICE, FRONTIER       PLAINTIFF JANE DOE’S STATUS
22   BOOKING INTERNATIONAL,                 REPORT CONCERNING DEFENDANT
     INCORPORATED a/k/a FBI, JOHN DOE 1-    FRONTIER BOOKING, INC.
23   100, JANE DOE 1-100, and BLACK & WHITE
24   CORPORATIONS 1-100,

25                      Defendants.

26

27

28


                                             -1-
               Case 2:20-cv-02217-SRB Document 10 Filed 01/28/21 Page 2 of 3



1           Pursuant to the Court’s January 21, 2021 Order (Dkt. No. 8), Plaintiff Jane Doe hereby
2
     makes the following report regarding a motion for default judgment against Defendant Frontier
3
     Booking International, Inc. (“Frontier”).
4
            Plaintiff’s complaint alleges she was sexually assaulted by Defendant Gordon Sumner
5

6    (a/k/a “Sting”) after attending a concert featuring The Police in Arizona on May 14, 1979. See Dkt.

7    No. ¶ 4-6. Before the concert, Plaintiff went to a meet and greet event at a record store in Scottsdale
8
     where she met Sting and the band. Id. at ¶ 27-28. At the concert, before The Police performed,
9
     Sting and the other band members walked through the audience and visited with fans; it was there
10
     that Sting found Plaintiff and put her on his lap during the opening band. Id. at ¶ 31.
11

12          Defendant Frontier was the entity and agency responsible for discovering, promoting,

13   managing, and booking events for Sting and The Police and booked and managed their tours,
14
     including those in 1978-1980. Id. at ¶ 17. As such, Frontier owed Plaintiff a duty of reasonable
15
     care because they solicited youth for participation in programs, events, and concerts; Frontier
16
     promoted its events and programs as being safe for children and encouraged their agents, including
17

18   Sting, to spend time and interact with underage fans. Id. at ¶ 52. Frontier negligently breached their

19   duty to Plaintiff by, including, but not limited to, failing to use ordinary care in determining
20
     whether their events were safe for youth attendance and failing to implement policies to protect
21
     minors at their events and programs from the predatory sexual behavior of its agents. Id. at ¶ 55.
22
            Plaintiff served Frontier on November 20, 2020. After serving Frontier, Plaintiff’s counsel
23

24   received a phone call from Frontier’s accountant and an email from Frontier’s owner. Frontier’s

25   owner indicated the company had limited assets and was not in a financial position to retain an
26
     attorney to respond to this lawsuit. As such, Plaintiff intends to develop further clarity about
27
     Frontier’s solvency before seeking a specific penalty amount from the Court.
28


                                                      -2-
              Case 2:20-cv-02217-SRB Document 10 Filed 01/28/21 Page 3 of 3



1           Nonetheless, if the Court would like Plaintiff to move for default judgment against Frontier,
2
     it is prepared to do so. Plaintiff respectfully requests though that the Court allow it to defer a
3
     determination of Frontier’s liability until all other defendants have accepted service and appeared
4
     before the Court in this matter. If the Court is willing to defer such a determination, the Plaintiff
5

6    will file its motion for default judgment by February 26, 2021. Otherwise, Plaintiff respectfully

7    requests that the Court provide additional guidance as to how it would like Plaintiff to proceed.
8
     Dated this 28th day of January, 2021.
9
                                                   Respectfully submitted,
10
                                                   /s/ Ashley M. Pileika
11
                                                   Ashley M. Pileika
12                                                 New York Bar No. 974605
                                                   David Matthew Haynie
13                                                 Texas Bar No. 24087692
                                                   FORESTER HAYNIE PLLC
14

15                                                 Damon J. Baldone
                                                   Louisiana Bar Roll No. 21997
16                                                 DAMON J. BALDONE & ASSOCIATES
17

18

19

20

21
                                    CERTIFICATE OF SERVICE
22

23   I hereby certify that on January 28, 2021, I electronically transmitted the attached
     document to the Clerk’s Office using the ECF System for e-filing and transmittal of a
24   Notice of Electronic Filing to the ECF registrants on record in this matter. A copy of the
25   attached document has also be sent via first class certified mail to Defendant Frontier
     Booking International, Inc.’s last known mailing address (1441 Broadway, Suite 5001
26   New York, NY 10018).
27
                                                   /s/ Ashley M. Pileika
28                                                 Ashley M. Pileika


                                                     -3-
